Citation Nr: 0604169	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03- 28 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder.  

2.  Entitlement to service connection for a chronic skin 
disorder to include chloracne claimed as the result of Agent 
Orange exposure.  

3.  Entitlement to service connection for chronic migraines.  

4.  Entitlement to service connection for chronic sleep 
apnea.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1964 to March 1968.  
He served with the Marine Corps in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which established 
service connection for cysts; assigned a noncompensable 
evaluation for that disability; and denied service connection 
for chronic post-traumatic stress disorder (PTSD), a chronic 
skin disorder to include chloracne claimed as the result of 
Agent Orange exposure, chronic migraines, chronic sleep 
apnea, a chronic pulmonary disorder to include bronchitis, 
chronic peripheral neuropathy claimed as the result of Agent 
Orange exposure, back shell fragment wound residuals, stomach 
shell fragment wound residuals, a chronic ear disorder to 
include earaches, chronic urticaria, and a chronic shoulder 
disorder.  In October 2005, the veteran expressly withdrew 
his claims of entitlement to an initial compensable 
evaluation for his cysts and service connection for a chronic 
respiratory disorder to include bronchitis, chronic 
peripheral neuropathy claimed as the result of Agent Orange 
exposure, back shell fragment wound residuals, stomach shell 
fragment wound residuals, a chronic ear disorder to include 
earaches, chronic urticaria, and a chronic shoulder disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  




REMAND

The veteran asserts that service connection is warranted for 
chronic PTSD, a chronic skin disorder to include chloracne 
claimed as the result of Agent Orange exposure, chronic 
migraines, and chronic sleep apnea.  He states that he has 
been diagnosed by treating VA medical personnel with PTSD 
secondary to his traumatic Vietnam War experiences and 
chloracne secondary to his Agent Orange exposure while in the 
Republic of Vietnam.  

A November 2000 VA treatment record states that treating VA 
medical personnel advanced an impression of chloracne.  VA 
clinical documentation dated in 2002 and 2003 indicates that 
the veteran was diagnosed with chronic PTSD secondary to his 
Vietnam War experiences.  The veteran has not been afforded a 
VA examination for compensation purposes.  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The RO apparently contacted the Marine Corps Historical 
Center and requested verification of the veteran's stressors.  
An undated response from the Marine Corps Historical Center 
transmitting copies of Marine Corps unit historical reports 
expressly states that "a personal response to your recent 
request" was precluded due to staffing constraints.  As no 
effort has been apparently taken to verify the veteran's 
stressors, additional efforts must be undertaken to do so.  

Accordingly, this case is REMANDED for the following action:  

1.  Submit the veteran's written 
statements as to his alleged inservice 
stressors to the Marine Corps Historical 
Center/Marine Corps Heritage Foundation 
and/or otherwise take the appropriate 
action to verify the veteran's stressors.  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic psychiatric, 
skin, migraine, and sleep disabilities 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the claims files.

3.  Request that copies of all pertinent 
VA clinical documentation pertaining to 
treatment of the veteran after 2002, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the veteran for VA 
examination(s) for compensation purposes 
which is(are) sufficiently broad to 
accurately determine the current nature 
and severity of his alleged chronic 
psychiatric, skin, migraine, and sleep 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the 
examiner or examiners should identify the 
specific stressor or stressors supporting 
such a diagnosis.  The examiner or 
examiners should expressly state whether 
the veteran has chronic chloracne.  

The examiner or examiners should advance 
an opinion as to the following questions:

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
psychiatric disorder was initially 
manifested in or otherwise 
originated during active service?  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic skin 
disorder was initially manifested in 
active service; is etiologically 
related to the veteran's presumed 
Agent Orange exposure; or otherwise 
originated during active service?  

c.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
migraines or other chronic headache 
disorder was initially manifested in 
or otherwise originated during 
active service?  

d.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic sleep 
disorder was initially manifested in 
or otherwise originated during 
active service?  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include PTSD, a chronic skin disorder to 
include chloracne claimed as the result 
of Agent Orange exposure, chronic 
migraines, and chronic sleep apnea.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

